Exhibit 10.1 H.B. FULLER COMPANY NON-QUALIFIED STOCK OPTION AGREEMENT (Under the H.B. Fuller Company 2016 Master Incentive Plan) THIS AGREEMENT , dated as of , 20 is entered into between H.B. Fuller Company, a Minnesota corporation (the “Company”), and , an employee of the Company or an Affiliate of the Company (“Participant”). WHEREAS, the Company, pursuant to the H.B. Fuller Company 2016 Master Incentive Plan (the “Plan”), wishes to grant stock options for the purchase of Common Stock, par value $1.00 per share, of the Company (“Common Stock”), to Participant on the terms and conditions contained in this Agreement and the Plan; WHEREAS , Participant’s rights to receive options for the purchase of Common Stock hereunder are sometimes referred to as the “Option(s)” in this Agreement. NOW, THEREFORE , in consideration of the premises and agreements set forth herein, the parties hereto hereby agree as follows: 1.
